DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 02/15/2021.
2.	The instant application is a national stage entry of PCT/US18/22778, International Filing Date: 03/16/2018, claiming priorities from provisional applications 62558421, filed 09/14/2017 and 62472661, filed 03/17/2017.
3.	In the claim listing of 2/15/21 claims 1-20 are pending in this application. 

Election/Restrictions
4.	Applicant’s election without traverse of claims 1-20 of Group I invention in the reply filed on 2/15/21 is acknowledged.
5.	Applicant has canceled claims 21-23 of Group II invention.
6.	Claims 1-20 are pending in this application and are under prosecution.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al (US 2006/0166249, published Jul. 27, 2006, cited in the IDS of 2/15/21) in view of Alocilja et al (WO 2013/070653, cited in the previous office action).
	Claim interpretation: Instant claims recited with alternate claim language “or” and “and/or” has been interpreted to require single limitation.

Rothberg in view of Alocilja teaches a method for detection of target analyte and therefore are analogous arts. The teachings of Alocilja are specifically applied for the limitation of a non-functionalized, carbohydrate-capped metal nanoparticle of claim 1 having stability for extended periods and allow to be functionalized as desired at a later point in time, typically prior to use in an assay for the detection of a target biological analyte and provide higher signal, thereby increasing the sensitivity of the target analyte detection.
Regarding claims 1-3, Rothberg teaches a method for detecting presence or absence of a target nucleic acid in a test solution comprising: combining at least one single-stranded oligonucleotide probe with a test solution potentially including a target nucleic acid to form a hybridization solution, wherein the at least one single-stranded oligonucleotide probe and the test solution are combined under conditions effective to allow formation of a hybridization complex between the at least one single-stranded oligonucleotide probe and any target nucleic acid present in the test solution; exposing the hybridization solution to a plurality of negatively charged nanoparticles under conditions effective to allow any single-stranded oligonucleotide probe or non-target 

    PNG
    media_image1.png
    341
    335
    media_image1.png
    Greyscale

	Rothberg also teaches a colorimetric assay that utilizes an unlabeled oligonucleotide probe and involves making the determination by detecting a color change of the hybridization solution after the step of exposing, whereby a color change indicates substantial aggregation of the plurality of metal nanoparticles in the presence of the target nucleic acid. If no color change (or an insignificant change) occurs, absence of the target nucleic acid is indicated (paragraph 0010)
The artisan would recognize that the formation of hybridization complex when oligonucleotide probe binds to the target nucleic acid (Fig. 1, right panel) and not forming the complex when only single stranded DNA probe present in the solution of Rothberg (Fig. 1, left panel) meets the limitations of combining (i) a sample containing 
The step of detecting a color change of the hybridization solution after the step of exposing in the presence of salt solution of Rothberg meets the limitation of combining the incubated solution with a metal nanoparticle and an ionic species (i.e., salt solution), thereby forming an solution-nanoparticle mixture; and incubating the solution-nanoparticle mixture under conditions sufficient to (i) at least partially stabilize the metal nanoparticle when the probe DNA-target DNA complex is present in the solution-nanoparticle mixture, and (ii) at least partially destabilize the metal nanoparticle when the target DNA analyte is not present in the sample because instant claims 2 and 3 further specifies that the detecting a relative degree of metal nanoparticle stabilization after incubating the solution-nanoparticle mixture and detecting a relative degree of metal nanoparticle stabilization comprises detecting a color state of the solution-nanoparticle mixture after incubation. 
Regarding claim 1, as discussed above, Rothberg teaches the negatively charged gold nanoparticles in the form of citrate-coated gold nanoparticles (Example 12) but does not specifically teach that the nanoparticle is non-functionalized, carbohydrate-capped metal nanoparticle, which is taught by Alocilja, who is in the same 3O4 nanoparticles (Abstract, paragraphs 0011 and 00117), thereby increasing the sensitivity of the target analyte detection, thus providing teachings, suggestions and motivations to include superior carbohydrate-capped metal nanoparticle of Alocilja in place of citrate capped gold nanoparticles of Rothberg.
The artisan would recognize that while substituting carbohydrate (i.e., dextrin)-capped metal nanoparticle of Alocilja in place of citrate capped gold nanoparticles of Rothberg some routine optimization may be needed, which is within the skills of one having ordinary skill in the art especially when Alocilja provides detailed instructions to prepare carbohydrate-capped metal nanoparticle (Example 1). The artisan would be motivated to include carbohydrate capped nanoparticle including carbohydrate capped negatively charged nanoparticles of Alocilja because it is better than citrate capped gold nanoparticles of Rothberg.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute better carbohydrate capped gold nanoparticle of Alocilja in place of negatively charged gold nanoparticle of 
The teachings of Rothberg in view of Alocilja regarding dependent claims 4-20 are discussed below.
Regarding claim 4, Rothberg teaches that the target DNA analyte comprises double-stranded genomic DNA (dsDNAg) characteristic of a target analyte organism (paragraph 0023). 
Regarding claim 5-8, Rothberg in view of Alocilja teaches that the target DNA from any source organism (e.g., human or another animal, virus, bacteria, insect, plant) (paragraph 0049) and Alocilja teaches extraction and detection tool for pathogenic cells (paragraph 0111). The artisan would recognize that the limitations of 6-8 amounts to routine optimization over Rothberg in view of Alocilja because the steps of extracting DNA from cells were routine, well established and conventional steps in the art (Alocilja, paragraph 0111).
Regarding claims 9 and 10, Rothberg teaches that the probe DNA comprises a single-stranded probe DNA (ssDNAp) in the form of oligonucleotide and has a length of 15 nucleotides (paragraph 0043), which is within the range of 5 to 100 nucleotide bases. 
Regarding claims 11-13, Rothberg teaches that the sample mixture further comprises a phosphate-buffered saline containing 0.1M NaCl buffer (paragraph 0027), 
Regarding claim 14, Rothberg in view of Alocilja teaches denaturing the PCR product sample mixture under conditions sufficient to denature any target DNA analyte present in the sample mixture; and then annealing the sample mixture under conditions sufficient to hybridize any denatured target DNA analyte present in the sample mixture with the probe DNA, thereby forming the probe DNA-target DNA complex when the target DNA analyte is present in the sample (Rothberg, Figs. 13 A-B, paragraphs 0036 0096). 
Regarding claim 15, Rothberg in view of Alocilja teaches the probe DNA-target DNA complex comprises: a first region comprising a single-stranded probe DNA (ssDNAp) hybridized to a first strand of a double-stranded target DNA analyte (dsDNA); and a second region comprising a second strand of the double-stranded target DNA analyte (dsDNA) that is not bound to the first strand of the double-stranded target DNA analyte (dsDNA) (Rothberg, Fig. 13 A, Example 8 and paragraphs 0036 and 0153).
Regarding claim 16, Rothberg in view of Alocilja teaches that after incubation of the solution-nanoparticle mixture, a corresponding probe DNA-target DNA-metal nanoparticle complex comprises: a first region comprising a single-stranded probe DNA (ssDNAp) hybridized to a first strand of a double-stranded target DNA analyte (dsDNA); a second region comprising a second strand of the double-stranded target DNA analyte (dsDNA) that is not bound to the first strand of the double-stranded target DNA analyte (dsDNA); and the metal nanoparticle bound to the second strand of the double-stranded 
Regarding claims 17 and 18, Rothberg in view of Alocilja teaches that the non-functionalized, carbohydrate-capped metal nanoparticle comprises a gold nanoparticle and a dextrin capping agent on an outer surface of the gold nanoparticle (Alocilja, paragraph 0011), wherein the non-functionalized, carbohydrate-capped metal nanoparticle is in the form of a non-functionalized, stabilized metal nanoparticle suspension composition comprising: water in sufficient amount to provide an aqueous medium; and a plurality of stabilized metal nanoparticles stably suspended in the aqueous medium, each stabilized metal nanoparticle comprising: (i) a metal nanoparticle core and (ii) a carbohydrate capping agent present as a layer on an outer surface of the metal nanoparticle core in an amount sufficient to stabilize the metal nanoparticle suspension (Alocilja, paragraph 0011). 
Regarding claim 19, Rothberg in view of Alocilja teaches that the non-functionalized, carbohydrate-capped metal nanoparticle is free from biomolecules and specific binding pair members which specifically bind to the target DNA analyte (Alocilja, paragraph 0068). 
Regarding claim 20, Rothberg in view of Alocilja teaches that the ionic species combined with the incubated solution and the non-functionalized, carbohydrate-capped metal nanoparticle comprises sodium chloride (Rothberg, paragraph 0027).

Conclusion
10.	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634